         Case 1:18-cv-00378-APM Document 47 Filed 06/05/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                      )
FATMA MAROUF AND BRYN ESPLIN,                         )
a married couple; and                                 )
NATIONAL LGBT BAR ASSOCIATION,                        )
a non-profit membership organization,                 )
                                                      )
                       Plaintiffs,                    )
                                                      )
               v.                                     ) Case No. 1:18-cv-378 (APM)
                                                      )
ALEX AZAR, in his official capacity as                )
Secretary of the UNITED STATES                        )
DEPARTMENT OF HEALTH AND HUMAN                        )
SERVICES, et al.,                                     )
                                                      )
                       Defendants.                    )
                                                      )

        NOTICE OF WITHDRAWAL OF ALALI DAGOGO-JACK AS COUNSEL

       Please take notice that pursuant to Local Rule 83.6(b) Alali Dagogo-Jack, hereby

withdraws her appearance as counsel for Plaintiffs in the above-captioned case. As of June 7,

2019, Alali Dagogo-Jack will no longer be with Hogan Lovells US LLP. The Clerk is requested

to remove counsel from the notification list for this matter.

       The parties represented in this matter have been notified of the withdrawal and submit

their electronic signatures pursuant to Local Rule 83.6(b).

                                      By: /s/ Fatma Marouf
                                      Fatma Marouf
                                      PLAINTIFF

                                      By: /s/ Bryn Esplin
                                      Bryn Esplin
                                      PLAINTIFF

                                      By: /s/ Judi O’Kelley
                                      Judi O’Kelley
                                      NATIONAL LGBT BAR ASSOCIATION


                                                 1
         Case 1:18-cv-00378-APM Document 47 Filed 06/05/19 Page 2 of 3



       Plaintiffs will continue to be represented by: Kenneth Y. Choe, Jessica L. Ellsworth,

Jennifer A. Fleury, James A. Huang, and Ann Stanton of Hogan Lovells US LLP; and Camilla B.

Taylor, Jamie A. Gliksberg, and Kenneth D. Upton of Lambda Legal Defense and Education

Fund, Inc.


Dated: June 5, 2019                  Respectfully submitted,

                                            By: /s/ Alali Dagogo-Jack
                                            Alali Dagogo-Jack (pro hac vice)
                                            HOGAN LOVELLS US LLP
                                            4085 Campbell Avenue, Suite 100
                                            Menlo Park, CA 94025
                                            Telephone: (650) 463-4070
                                            Facsimile: (650) 463-4199
                                            alali.dagogo-jack@hoganlovells.com




                                               2
         Case 1:18-cv-00378-APM Document 47 Filed 06/05/19 Page 3 of 3



                                    CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2019, a true and correct copy of the foregoing Notice of

Withdrawal of Alali Dagogo-Jack as Counsel was filed using the Court's CM/ECF system, which

will serve all counsel of record.
                                            By: /s/ Kenneth Y. Choe
                                            Kenneth Y. Choe (pro hac vice)




                                               3
